Citation Nr: 1124146	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-48 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left foot pain.

2.  Entitlement to service connection for lumbar strain.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lieberman & Mark, Attorneys at Law


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 2000 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's December 2009 VA Form 9, Appeal to the Board, he asked to have the opportunity to testify before a traveling Veterans Law Judge at the local RO (commonly called a Travel Board hearing).  Later in December 2009, the Veteran indicated he would instead like to participate in a video conference hearing as permitted under 38 C.F.R. § 20.700(e) and waived his right to appear personally before a member of the Board.  In a letter dated August 2010, the Veteran informed the VA that he would like to have his videoconference hearing in North Carolina, preferably near Wilmington.  In a letter dated May 2011, the Veteran was informed that his videoconference hearing was scheduled to take place on June 2, 2011.

The Veteran stated in a May 2011 letter that he was withdrawing his request for a videoconference hearing and that he wishes to pursue a Travel Board hearing at the local RO.  The Veteran also informed the VA that the law firm of Lieberman & Mark will be representing him.  As there is no indication that the Veteran has withdrawn this request, a Travel Board hearing should be scheduled at the local RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a personal hearing before a Veterans Law Judge of the Board of Veterans' Appeals at the local Regional Office.

Ensure that both the Veteran and his representative are notified of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

